Case 4:19-cv-00141-ALM-KPJ Document 4 Filed 07/12/19 Page 1 of 2 PageID #: 40



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  ALEXANDER SANTANA, et al.,
                                                          §
                                                          §
          Plaintiffs,                                     §
                                                          §
  v.                                                      §        Civil No. 4:19-cv-141-ALM-KPJ
                                                          §
  EXPERIAN INFORMATION SOLUTIONS,                         §
  INC. and SOUTHWEST CREDIT SYSTEMS,                      §
                                                          §
          Defendants.

                                              ORDER

       Plaintiffs Alexander Santana, Andrew Shepherd, Antonio Mann, Arnaldo Rodriguez,

Brandon Gibbs, Cassie Duffy, Claudette Hughes, Dion Murphy, Latoya Stewart, Lincoln Parker,

Porfirio Dominguez, Rudy Lopez, and Tynesha Hines (together, “Plaintiffs”) filed this lawsuit

on February 26, 2019, against Defendants Experian Information Solutions, Inc., and Southwest

Credit Systems. See Dkt. 1. On June 10, 2019, summons was issued to Experian Information

Solutions, Inc. See Dkt. 2. Summons has not been filed as executed to Experian. Additionally,

summons has not been issued to Southwest Credit Systems.

       Absent a showing of good cause, any defendant not served within ninety (90) days after

the complaint is filed must be dismissed without prejudice for want of prosecution or the Court

must order that service be made within a specified time. See FED. R. CIV. P. 4(m). More than ninety

days have elapsed since suit was filed.

       Based on the foregoing, it is hereby ORDERED that Plaintiff shall serve Southwest Credit

Systems by July 24, 2019. If Plaintiff fails to file a notice of service within seven days of July 24,

2019, the Court will recommend Plaintiff’s case be dismissed for want of prosecution pursuant to

Rule 4(m).
Case 4:19-cv-00141-ALM-KPJ Document 4 Filed 07/12/19 Page 2 of 2 PageID #: 41



      IT IS SO ORDERED.
      SIGNED this 12th day of July, 2019.

               .


                                       ____________________________________
                                       KIMBERLY C. PRIEST JOHNSON
                                       UNITED STATES MAGISTRATE JUDGE
